DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
Response to Amendment
Claims 1-9 remain pending in the application.  Claims 10-23 were previously canceled as being directed to a nonelected invention.  Applicant's amendments to the Claims have overcome each and every prior art rejection previously set forth in the Final Office Action dated 2 August 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smagac et al. (US 5,165,482) in view of Petter et al. (US 2015/0306618).
Regarding claim 1, Smagac discloses a wide-area wildfire suppression system (col. 1, ln. 6-10), comprising:
a plurality of geographically distributed water sprayers (11, 14-17);
at least one wind sensor (10) configured to detect a local wind direction (col. 5, ln. 8-11);
and a fire-suppression controller (1) communicatively coupled to the plurality of geographically distributed water sprayers (col. 5, ln. 59-61) and the at least one wind sensor (col. 5, ln. 59-63 - “other apparatus”; col. 7, ln. 1-2), and configured to be responsive to the local wind direction for selecting particular ones of the water sprayers to activate (col. 7; ln. 1-19).
Smagac does not disclose that each of the plurality of geographically distributed water sprayers comprises at least one wind sensor proximate to the each of the plurality of geographically distributed water sprayers and configured to detect a local wind direction.  
Petter teaches a water sprayer (200) suited for use in a wide-area wildfire suppression system (par. 37), the water sprayer comprising an integral wind sensor (300), wherein the water sprayer is adjusted according to wind data collected by the wind sensor (par. 53) so that the fluid sprayed by the water sprayer hits the intended target (par. 38).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smagac so that each of the plurality of geographically distributed water sprayers comprises at least one wind sensor proximate to the each of the plurality of geographically distributed water sprayers, as taught by Petter, since this was known to account for the effect of the local wind conditions at each water sprayer so that the water sprayer can be adjusted accordingly.  
Regarding claim 2, Smagac in view of Petter discloses the system described regarding claim 1, and wherein each of the plurality of geographically distributed water sprayers is configurable to adjust at least one physical parameter of a water spray, the at least one physical parameter comprising flow rate, droplet size, spray pattern, spray direction, spray elevation, or aeration (col. 7, ln. 31-33; fig. 4 - at step 320 water flow to the sprinklers is regulated).
Regarding claim 3, Smagac in view of Petter discloses the system described regarding claim 1, and further comprising a wind speed sensor (10) and temperature sensors (2, 12).
Regarding claim 4, Smagac in view of Petter discloses the system described regarding claim 1, and wherein the plurality of geographically distributed water sprayers is located along a perimeter of an area to be protected (100), located throughout the area to be protected (fig. 1), or proximate to assets in the area to be protected (col. 5, ln. 13-19 and 23-28).
Regarding claim 5, Smagac in view of Petter discloses the system described regarding claim 1, and wherein the fire-suppression controller is further configured to deactivate at least one water sprayer in response to a change in wind direction (col. 6, ln. 60-62; col. 7, ln. 1-38).
Regarding claim 6, Smagac in view of Petter discloses the system described regarding claim 1, and wherein the fire-suppression controller is further configured to adjust at least one of flow rate, droplet size, aeration, spray pattern, spray direction, or spray elevation in response to at least one of wind direction, wind speed, temperature, smoke, flames, barometric pressure, sound, or humidity (col. 7, ln. 1-38; figs. 3, 4 - in steps 313-320, the controller using wind speed and direction data to determine the most effective way to control the sprinklers to fight the fire with a limited water supply).
Regarding claim 7, Smagac in view of Petter discloses the system described regarding claim 1, and wherein the fire-suppression controller employs at least one of an asset map and geographic information system data for determining which water sprayers to activate (col. 7, ln. 6-11).
Regarding claim 8, Smagac in view of Petter discloses the system described regarding claim 1, and wherein the fire-suppression controller performs data analytics on sensor data to determine at least one of fire location and direction of fire movement (col. 7, ln. 1-6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smagac in view of Petter and further in view of Lalouz (US 2010/0071917).
Smagac discloses the system described regarding claim 1, and further wherein the fire-suppression controller includes an asset map (col. 7, ln. 6-11), but not wherein the asset map is updated based on location data for mobile assets.
Lalouz teaches a fire suppression controller (par. 20 - “central processing unit”), and wherein the controller updates an asset map based on location data for mobile assets (par. 46 - satellite surveillance and remotely piloted unmanned vehicles conducting aerial surveillance is used to provide a map). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire-suppression system of Smagac to further include an updated map based on location data for mobile assets provided by satellite and aerial surveillance, as taught by Lalouz, since this would provide the controller with the most up-to-date asset map in order to direct operation of the wildfire suppression system to protect the most valuable assets.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/013653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the recited limitations as set forth in claims 1-9 of the instant application are included in claims 1-9 of copending Application No. 17/013653.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752